Per Curiam. The facts presented to the Court at the hearing of the application of Patricia M. Nicholson were stipulated to by counsel for the Claimant and the Attorney General of Illinois. It appears that the claim herein was filed as the result of the death of Frank M. Nicholson, Jr. on June 8, 1978. Decedent was a police officer of the City of Chicago. His duty assignment was that of fingerprint technician. The death certificate shows that death occurred at 1:30 p.m. on June 8, 1978 as the result of arteriosclerotic cardiovascular disease. Decedent had been under medical care for hypertension and an ulcer. He had complained of pressure in his work, and was taking medication for high blood pressure. It was noticed by a brother officer on the morning of June 8, 1978 that decedent did not look well, and he told this officer that his chest was bothering him. Decedent was sweating and was pale. Decedent asked for and received permission to go home. At about 11:30 a.m. that day, his wife saw him lying in bed. He told his wife that he did not feel well. Shortly after 12:30 p.m., Claimant called an ambulance. Her husband was taken to Northwest Hospital where he died. It should be noted that the Retirement Board of the Policemen’s Annuity and Pension Fund of the City of Chicago voted unanimously to award compensation to the Claimant. There is nothing in the facts to show that decedent died as the result of a willful act, or as the result of intoxication. The facts show that Officer Nicholson died in line of duty within the provisions of section 2(e) of the Law Enforcement Officers and Firemen Compensation Act (Ill. Rev. Stat. 1977, ch. 48, par. 282(e)), and that the claim herein is compensable. It is hereby ordered that the sum of $20,000.00 be and is hereby awarded to Patricia M. Nicholson, the surviving spouse of Frank M. Nicholson, Jr.